 ACHILLES CONSTRUCTION CO.87Achilles Construction Co,, Inc.andShopmen's LocalUnion No. 455,InternationalAssociation ofBridge, Structural and Ornamental Iron Work-ers, AFL-CIO. Case 29-CA-1201526 February 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 26 August 1986 Administrative Law JudgeThomas D. Johnston issued the attached decision.The Respondent filed' exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,`- andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative law,judge and orders that the Respondent, AchillesConstruction Co., Inc., Brooklyn, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.In adopting the judge's finding that the Respondent lacked a good-faith and reasonably grounded doubt that the Union enjoyed majoritysupport when it refused to bargain with the Union on 8 August 1985, weemphasize that majority support is determined with reference to theunit's size at the time of the Respondent's refusal. There were then fouremployees in the unit.Beatrice Kornbluh,Esq.,for the General Counsel.Stanley Israel,Esq.,-9fNewYork, New York, for the Re-spondent.DECISIONSTATEMENT OF THE CASETHOMAS D. JOHNSTON, Administrative Law Judge.This case was heard at Brooklyn, New York, on 27 Juneand 22 July 1986 pursuant to a charge filed on 20 August19851 by Shopmen's Local Union No. 455, InternationalAssociation of Bridge, Structural and Ornamental IronWorkers, AFL-CIO (the Union) and a complaint issuedon 9 April 1986.The complaint alleges that Achilles Construction Co.,Inc. (the Respondent) violated Section 8(a)(1) and (5) ofthe National Labor Relations Act, as amended (the Act)by withdrawing its recognition of the Union as, the ex-clusive bargaining representative of the unit employeesand refusing to recognize and bargain with the Union.iAll dates referredto are in 1985 unless otherwisestated.The Respondent in its answer filed on Zit April 1986denies having violated the Act and assertsas anaffirma-tive defense the Union is not the representative for thepurposes of collective bargaining of any of the unit em-ployees.The issues involved are whether the Respondent un-lawfully withdrew recognition of and refused to recog-nize and bargain with the Union as the exclusive bargain-ing representative of the unit employees thereby violat-ing Section 8(a)(5) and (1) of the Act.On the entire record in the case and from my observa-tions of the witnesses and after due consideration of theoral argument made by, the General Counsel and thebrief filed by the Respondent2 I make the following3FINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTThe Respondent; a New York corporation with itsprincipal office and place of business located at Brook-lyn,New York, is engaged in the manufacture, sale, dis-tribution, and installation - of various products made byiron, steel, and other metals and related products. Duringthe 12-month period preceding 9 April 1986, a represent-ative period, the Respondent in the course of its oper-ations purchased and received iron, steel, metal) products,and other goods and materials, valued in excess of$50,000,which was transported and delivered to itsBrooklyn, New York facility in interstate commerce di-rectly from States located outside the Slate of NewYork.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDShopmen's Local Union No. 455, International Asso-ciation of Bridge, Structural and Ornamental Iron Work-ers,AFL-CIO is a labor organization within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Background and the Bargaining UnitThe Respondent operates a facility located at Brook-lyn,New York, where it is engaged in the manufacture,sale,distribution,and installation of various productsmade of iron, steel, and other metal and related products.Mora Braunstein is the president of the Respondentand she has operated the Company since her husbanddied in 1983. Up until his death he was in charge of Re-,spondent's operations.The Following employees of the Respondent constitutea unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All production and maintenance employees of Re-spondent, including plant clerical employees, em-2 The General Counsel and the Union did not submit briefs.8Unless otherwise indicated the findings are based on the pleadings,admissions, stipulations, and undisputed evidence contained in the recordwhich I credit.283 NLRB No. 17 88DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDployed at the plant, exclusive of office clerical em-ployees, guards and supervisors as defined in theAct.On 30 September 1980 the Board issued its decision inKuno- Steel Products Corp.,252 NLRB 904 (1980), inwhich it found the respondent violated Section 8(a)(5)and (1) of the Act by refusing to recognize and bargainwith the union as the exclusive bargaining representativeof the unit employees. It ordered the respondent to ceaseand desist from refusing, on request, to recognize, andbargain with the union and ordered it, on request, to rec-ognize and bargain with the union as the exclusive col-lective-bargaining representative of the unit employees.The Board, in finding the respondent violated the Act,reversed the administrative law judge's finding that therespondent had a rationally grounded belief that theunion no longer represented a majority of respondent'sunit employees at the time of the union's request to bar-gain inJuly 1978 because of the lapse of time, the lack ofpicketing, and the fact two of the seven employees re-tired on pension during the strike and two other employ-ees had terminated their membership in the union.4On 7 June 1982 the Board's decision was enforced bythe UnitedStatesCourt of Appeals for the Second Cir-cuit.Koenig Iron Works,681 F.2d 130 (2d Cir. 1982).Commencing in July 1982 and continuing thereafter in-cluding 1983, 1984, and 1985 the Union requested theRespondent to bargain collectively with it as the repre-sentative of the unit employees for a collective-bargain--,ing contract covering those employees. During 1982 and1983 the Respondent and the Union met at various timesfor, purposes of negotiating the collective-bargainingagreement. These negotiations were unsuccessful. UnionPresidentWilliam Colavito was the chief negotiator forthe Union. Colavito'sreasonsgiven at the hearing fornot having Respondent's employees present at the bar-gaining sessionswere that they were working under con-ditions substandard to those in existence prior to thestrike and having the employees present would not servethe purpose of bolstering negotiations because the em-ployeeswere insecure and he did not know whetherthey would even come.On 20 March the Board issued its Order inAchillesConstruction Co.in Case 29-CA-10585 adopting the deci-sion of Administrative Law Judge Raymond P. Greenissued on 30 January, to which no exceptions had beenfiled, inwhich he found the respondent had violatedSection 8(a)(1) and (5) of the Act by unilaterally grant-ing wage increases to employees without prior notice toand consultation with the union during the collective-bargaining negotiations. The respondent was ordered tocease and desist from refusing to bargain collectivelywith the union by unilaterally granting wage increases toemployees during the course of collective-bargaining ne-gotiations,without prior notice to and consultation withthe union, and in the event the respondent and the unionresumed negotiations respondent was to notify the unionas to all proposed wage increases to unit employees and4Louis Douda was identifiedas one of thetwo employees who hadterminated his union membershipnot to implement such wage increases absentan impassein negotiations or consent by the union.5B. The Respondent's Withdrawal of Recognition of theUnion as the Exclusive Collective-BargainingRepresentative of the Unit EmployeesAbout 29 March, Union President Colavito had ameeting with Respondent's attorney, Stanley Israel, whoalsorepresentedcertainothercompanies, includingKoenig Iron Works, Inc. (Koenig), Roman Iron Works,Inc. (Roman), and Peelle Company (Peelle). During thismeeting,as described by President Colavito, AttorneyIsrael informed Colavitd that he did not feel Roman,Koenig, or Peelle had`any obligation to bargain with theUnion. Upon Colavito asking Israel about a meeting withthe Respondent, Israel said he would contact the Compa-ny and get back to them. Attorney Israel did not testifyand I credit Colavito's undisputed testimony regardingthis conversation.Following this meeting Colavito stated Attorney Israeldid not get back to him abouta meetingwith the Re-spondent as promised. Colavito then sent Israel a letterdated 24 July requesting Israel on receipt of the letter tocall him to set up a negotiatingsessionregarding the Re-spondent.Colavito's explanation given at the hearing for thedelay in sending this letter was because the Union hadfiled charges in April against Koenig and Roman fortheirwithdrawing recognition of the Union and theUnion was awaiting action on the charges which resultedin complaints being issued against those companies on 28June by the Regional Office.Attorney Israel responded to Colavito's request byletter dated 8 August advising Colavito as follows:In light of the recent decision of the Board and thefurther fact that all prior offers made by this Com-pany have been rejected and are no longer applica-ble, and in fact have been revoked, and in light ofthe further fact that this Company does not believethat' Local 455 currentlyrepresentsthe employeesof the Company, I believe it would be inappropriateand indeed unlawful to schedule any new negotiat-ing session.-President Colavito denied there was any further con-tact with Attorney Israel after receiving his letter.C. Respondents DefenseRespondent's president, Braunstein, testified she madethe decision not to bargain with the Union. She stated itwas made in July or August when Attorney Israel con-tacted her, informed her he had received a letter fromthe Union, and asked if she was interested in bargainingwith the Union on behalf of the men in their shop. Sheinformed Israel the Union was not representing them,therewere no union members working there, and shewas definitely not interested.5An allegation alleging the Respondent bargained in bad faith with nointention of reaching an agreement was dismissed ACHILLES CONSTRUCTION CO.89At the hearing Braunstein described that the basis forher decision was they had no representation of any unionmembers and the employees were not interested in theUnion. Her knowledge that the employees were not in-terested in the Union was based on statements made toher by Louis Douda thathe felt no loyaltyto the Union,wanted no part of the Union,and was not interested6and a statementby CharlesDouda7that he was not in-terested in becoming-or being a member of the Union.On being asked when these conversations with theDoudas occurred,Braunstein said it was an ongoing dis-cussionwith the Doudas since the beginning of thestrike.AccordingtoBraunstein theDoudas initiatedthose conversations.Braunstein,who stated that in the summer of 1985 theRespondent employed a maximum of five employees, ac-knowledged she did not have any discussions with anyof the other three employees concerning the Union.AlthoughBraunstein stated Louis Douda was a unionmember prior to the strike and worked during part ofthe strike,she denied that Charles Douda, who startedwork after the strike began,was ever a union member.Union President Colavito denied knowing whether eitherLouis Douda or Charles Douda was a union member in1985 or whether the Union collected duesfrom any ofRespondent's employees in 1985.Louis Douda stated he was a member of the Unionwhen the strike started.However,he ceased paying duesand drew a pension from the Union,but his pension wasstopped after he returned to work during the 'strike.Douda did not resume paying his dues while he workedfor the Respondent.AlthoughBraunstein denied any of Respondent's em-ployees were membersof theUnion in 1984,she ac-knowledged she had assumed this because no one spokeabout the Union at all. Braunstein also claimed the onlyformer employeeof theRespondent who she had seenaround the premises the last couple of years was JoeChopko,who lived in the ,area and occasionally came into say hello.Chopkohad workedthereup until thestrike.Braunstein acknowledgedChopko'sname waslisted in a backpay specification hearing at which she tes-tified.According to Braunstein,Chopko hadbeen ill anumber of years and had also stated he was not interest-ed in working.Respondent records reflect that in July the Respond-ent employed four unit employees.They were LouisDo>lda,8CharlesDouda,LancelotBrotherson,andJoseph Prusein.Louis Douda was hired during the early1970sand his son,CharlesDouda,was hired about 1976.Lancelot Brotherson began work in 1984 and JosephPrusein started about June 1985. During August thesesame four unitemployeesworked there along with an-other unit employee,Ras Singh,who began'work on6Louis Douda denied remembering whether he discussed the Unionwith President Braunstein after she took over the Company.7Charles Douda did not testify.8Although the General Counsel on rebuttal contended for the firsttime that Louis Douda was a supervisor under the Act, an earlier stipula-tion entered into by her at the hearing,which I find is binding, placeshim in the unit Moreover,Douda stated he was a working foreman and"working foremen" were included in the unitAugust 26.From January to July there were four unitemployees employed each week except for 6 weeks inMay and June when there were only three.DuringAugust through November 1984 the Respondent alsoemployed four unit employees each week except for 3weeks in August 1984 when it employed five. AfterAugust 1985 the Respondent continued to employ fiveunit employees up through the week beginning 6 No-vember except for 1 week in October when it employedseven.From 13 November up until the week beginning19March 1986 the number of unit employees variedfrom four to six,after which the number of unit employ-ees dropped to three or four up until 25 June 1986.The records also reflect Charles Douda last workedfor the Respondent during the week beginning 18 De-cember and Louis Douda last worked the week begin-ning 19 'February 1986. According to President]Braun-stein,Joseph Prusein is also no longer working for theRespondent while Lancelot Brotherson is still employedthere.Respondent's attorney,Israel,in a letter to the Region-alOffice dated 18 September regarding the Respondent'sposition on the charge in the instant case stated as fol-lows:As previously advised,we have absolutely noreason to believe that Local 455, in fact,represent-ed the employees of the above-named company inAugust 1985.Innoneof the numerous bargainingsessions commencing in 1982,was a member of thebargaining unit present.Inquiries addressed to theUnion on this point have been responded to withsuch comments as "the men don't have to be here"or "we represent the people"or "that is not amatter for your concern."While the Union is correct in asserting that no lawrequires the presence of bargaining unit members atnegotiation sessions, it is nevertheless apparent toany objective observer that the Union has no con-tactwith the employees,the employees do notregard the Union as their representative and mostsignificantly the employees have not had any par-ticipation(or even say in the bargaining process).The Company even doubts that they know anythingabout the bargaining.Surely,at this point, the Region must realize thatthe Company has a good faith doubt of representa-tion status. In light of the fact that this Companywas not one which signed with Local 810 I.B.T.and has at the Administrative Law Judge level beenabsolved of the surface bargaining charges, the newcharges should be dismissed.Union President Colavito denied Attorney Israel everinformed him to the effect that because Respondent'semployees were not present at the negotiating sessions itproved they did not want the Union.The strike by the Union against the Respondent beganon 1 July 1975.According to both Respondent's presi-dent, Braunstein,and Union President Colavito the last 90DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtime picketing actually occurred at Respondent's prem-iseswas 5 or 6 years ago.D. Analysis and ConclusionsThe General, Counsel contends the Respondent violat-ed Section 8(a)(1) and (5) of the Act by unlawfully with-drawing recognition of and refusing to recognize -andbargain with the- Union as the exclusive bargaining repre-sentative of the unit employees. The Respondent denieshaving violated the Act and asserts as an affirmative de-fense the Union is not the representative for purposes ofcollective bargaining of the unit employees. It argues initsbrief that the evidence supports both a finding of aloss of majority status as well as a good-faith objectivelybased doubt of majority status.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise; of their rights guaranteed in Section 7 of theAct. Section 8(a)(5) of the Act prohibits an employerfrom refusing to bargain collectively with the representa-tive of its employees. The findings supra establish theUnion represented Respondent's unit employees and hada collective-bargaining agreement covering them whichhad expired. On 30 September 1980 the Board issued itsdecision, enforced by the court on 7 June 1982, in whichit found Respondent had violated the Act by unlawfullyrefusing to recognize and bargain with' the Union as theexclusive bargaining representative of the unit employeesand ordered it to recognize and bargain with the Unionas the exclusive collective-bargaining representative of itsunit employees. The Board also rejected a finding' thattheRespondent had a rationally grounded belief theUnion no longer represented the unit employees. There-after, the Respondent and the Union entered into negoti-ations for a new collective-bargaining' agreement. Thesenegotiations were unsuccessful. However, on 20 Marchthe Board issued its Order adopting an administrativelaw judge's decision finding the Respondent during thosenegotiations violated the Act by refusing to bargain withthe Union by unlawfully granting wage increases, to theunit employees without consulting or'bargaining with theUnion.An allegation the Respondent also engaged inbad-faith bargaining was dismissed. It ordered the Re-spondent to cease and desist from such unlawful conductand ordered that if the Respondent and the Union re-sumed negotiations the Respondent was to notify theUnion as to all proposed wage increases to the unit em-ployees and not to implement such wage increases absentan impasse in negotiations or consent by the Union. Al-though'about 29 March, shortly after the Board's Orderissued, the Union requested a bargaining meeting withthe Respondent, but the Respondent did not respond asithad promised to do. Upon the Union renewing its bar-gaining request on 24 July the Respondent, by a letterdated 8 August, denied this request claiming it would beboth inappropriate and unlawful. Its reasons contained inthe letter were the Board's recent Order; the fact allprior offers made by the Respondent had been rejected,were no longer applicable, and had been revoked; andthat the Respondent did -not believe the Union currentlyrepresented the -unit employees. Respondent in its 18September response to the charge in the instant caseclaimed the Union did not represent the employees byasserting no employees were present at the negotiationsessionsand claimed the Union had no contact with theemployees, employees did not regard the Union as theirrepresentative, and the employees did not have any sayin the bargaining process and it doubted the employeesknew anything about the bargaining.Respondent's president,Braunstein,who made -the de-cision not to bargain ,with the Union, based her decisionon statements made to her by Louis Douda that he feltno loyalty to the union and wanted no part of the unionand was not interested, and statements made by CharlesDouda that he was not interested in becoming or being amember of the union.Braunsteinplaced these statementsas ongoing discussions with the Doudas since the begin-ning of the strike which was in July 1975,When the Respondent questioned the Union's majoritystatus on 8 August it employed four unit employees in-cluding, Louis and- Charles Douda. However, on 26August it hired an additional employee, and its workforce,which consisted of seven unit employees duringthe time of the initial Board Decision referred to above,varied in number from three to seven unit employeesduring 1985.A union enjoys a rebuttable presumption of majoritystatusupon the expiration of a collective-bargainingagreement. However, an employer who refuses to bar-gain with an incumbent union may rebut the presumptionof majority status by establishing either (1) that at thetime of the refusal to bargain the union in fact did notenjoy majority status, or (2) that the refusal was predi-cated on a good-faith and reasonably grounded doubtsupported by objective considerations of the union's ma-jority status.Burger Pits, Inc., 273NLRB 1001 (1984),enfd. 785, F.2d 796 (9th Cir. 1986). An employer may notquestion a union's majority status in the context of cer-taintypes of unfair labor practices.ColonialManor Con-valescent & Nursing Center,188 NLRB 861 (1971). Theprinciples applicable to those cases are set forth inCelan-eseCorp., of America,95 NLRB 664, 673 (1951), as fol-lows:And, secondly, the majority issue mustnothavebeen raised by the employer in the context of illegalantiunion activities, or other conduct by the em-ployer aimed at causing disaffection from the unionor indicating that in raising the majority issue theemployer was merely seeking to gain time in whichto undermine the union.Both the Board's decision and its most recent Orderrecognized the-Union, which also enjoyed a presumptionof majority status, as, the collective-bargaining represent-ative of Respondent's unit employees. The evidence pre-sented'here fails to show that at the time of Respondent'sadmitted refusal to recognize and bargain with the Unionthat the Union did not enjoy majority status or, that Re-spondent's refusalwas 'predicated on' a good-faith andreasonably grounded doubt of the Union's majoritystatus supported by objective considerations.President Braunstein in questioning the Union's majori-ty status relied on statements made by only two unit em- ACHILLES CONSTRUCTION CO.91ployees out of a work force that fluctuated betweenthree and seven unit employees. One of those two em-ployees only stated he was not interested in becoming orbeing a member of the Union. The Board has held thatsuch statements by employees about their not wanting tojoin the union fail to distinguish between wanting to be aunion member and desiring to have union representation.Club Cal-Neva,231 NLRB 22, 24 (1977), enfd. 604 F.2d606 (9th Cir.1979).Thus, such statement cannot berelied on to support a good-faith and reasonably ground-ed doubt of the Union's majority status. Moreover, Presi-dent Braunstein placed such statements as occurringsince the beginningof thestrike inJuly 1975, whichwould have included the period of the prior unfair laborpractices found against the Respondent.As they wereraised during and in the context of unfair labor practicesand were of a nature sufficient to cause disaffection fromor to undermine the Union,the Respondent cannot nowrely on suchstatementsto support its doubt of theUnion'smajority status. Insofar as the Respondent alsohired new unit employees,they are presumed to supportthe Union in the same ratio as those employees whomthey replaced.W & W Steel Co.,232NLRB 74, 75(1977), enf. denied on other grounds 599 F.2d 934 (10thCir. 1979).The otherreasonsadvanced by the Respondent for re-fusing to recognize and bargain with the Union also lackmerit. The fact the Respondent was absolved of bad-faithbargaining in' ,the most recent Decision adopted by theBoard and the Union had rejected Respondent's priorcontract offers would not relieve the Respondent of itslegal obligation to continue to recognize and bargainwith the Union. The claim no employees were present atthe negotiation sessions showed the Union did not repre-sent them is rejected. The general rule is the parties havethe right to select their own representative for bargain-ing and negotiations and the duty to deal-with thechosen representative of the other party.FitzsimonsMfg.Co., 251 NLRB 375, 379 (1980), enfd. 670 F.2d 663 (6thCir. 1982). The Respondent's further' assertionthe Unionhad no contact with the employees and the employeesdid not regard the.Union as their representative is unsup-ported by any probative evidence.For those reasons stated I am persuaded and find theRespondent about 8 August unlawfully withdrew recog-nition of and refused to recognize and bargainwith theUnion as the exclusive bargaining representative of theunit employees and thereby violated-Section 8(a)(5) and(1) of the Act.Additionally,even assuming the Union had lost its ma-jority status I would find under the circumstances pre-sented here the Respondent violated Section 8(a)(5) and(1) of the Act by withdrawing recognition of and refus-ing to recognize and bargain with the Union as the ex-clusive bargaining representative of the unit employees.The law is well settled that in cases involving certifica-tions,Board orders, and settlement agreements the par-tiesmust be afforded a reasonable time to bargain.Bren-nan'sCadillac, Inc.,231 NLRB 225, 226 (1977).Here thewithdraw of recognition occurred without any bargain-ing although requested by the Union, only shortly afterthe Board had issued its Order adopting the administra-tive law judge's decision finding the Respondent had vio-lated the Act by refusing to bargain with the Union byunlawfully granting wage increases to employees duringthe course of collective-bargaining negotiations and or-dered that in the event negotiations resumed the Re-spondent shall notify the Union as to all proposed wageincreases and not implement them absent an impasse innegotiations or consent by the Union.To now permit theRespondent to question the Union's majority status with-out first affording the Union a reasonable time to bargainwould violate those principles of law and render theeffect of the most recent Board'sOrder against the Re-spondent a nullity.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,found to constitute unfair labor practices occur-ring in connectionwith theoperations of the Respondentdescribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.CONCLUSIONS OF LAW1.Achilles Construction Co., Inc.,is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act2.Shopmen's Local Union No: 455, International As-sociationof Bridge,Structural and Ornamental IronWorkers,AFL-CIOisa labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees of theRespondent, including plant clerical employees, em-ployed at its plant, exclusive of office clerical employees,guards, and supervisors as defined in the Act constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Union at all times material herein has been, andis now,the exclusive representative of all the employeesin the above-described appropriate unit for the purposesof collective bargaining within the meaning of Section9(a) of the Act.5.By withdrawing recognition from the Union about 8August 1985 and thereafter refusing to recognize andbargain with the Union as the exclusive bargaining repre-sentative of its unit employees, Respondent:has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(5) and(1) of the Act.6.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that the Respondent violated Section8(a)(5) and(1) of the Act, I shall recommend that it beordered to cease and desist therefrom and take certain af-firmative action to effectuate the policies of the Act.To remedy the Respondent's unlawful withdrawal ofrecognition and its refusal to recognize and bargain with 92DECISIONS OF THENATIONALLABOR RELATIONS BOARDthe Union,I shall recommendthat the Respondent rec-ognize-theUnionand, on request,bargaincollectivelywith the Unionas theexclusiverepresentativeof all theemployees in the aforesaid appropriate unit and,if an un-derstandingis reached, embodysuch understanding in a,signed written agreement.The General Counsel's requestthat theremedial orderinclude avisitatorialclause authorizing the Board toengage indiscovery under theFederal Rulesof CivilProcedureto enable it to monitor compliancewith theBoard'sOrder as enforcedby the court of appeals is re-jected onthe groundsthe Board does not provide fordiscoveryprocedures in its proceedings and there is noshowing that under the circumstances presented heresuch a clause is necessary.On these findingsof factand conclusionsof law andon the entirerecord,I issue the following recommend-ed9ORDERThe Respondent, Achilles Construction Co., 'Inc.,Brooklyn, New York,its officers,agents, successors, andassigns, shall1.Cease and desist from(a)Withdrawing recognition of and refusing to recog-nize and bargain collectively with Shopmen's LocalUnion No.455, InternationalAssociation of Bridge,Structural and Ornamental Iron Workers,AFL-CIO asthe exclusive representative of its employees in the fol-lowing appropriate unit concerning wages, hours, andother terms and conditions of employment.All production and maintenance employees of theRespondent,including plant clerical employees, em-ployed at its plant, exclusiveof officeclerical em-ployees, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a) ^ Recognize and, on request,bargaincollectivelywith the Shopmen'sLocal Union No. 455,InternationalAssociation of Bridge,Structural and Ornamental IronWorkers, AFL-CIO as the exclusive representative ofthe employees in the above-described appropriate unitwith respect to wages, hours, and other terms and condi-tions of employment and, if an understanding is reached,embody the terms of such understanding in 'a' signedwritten agreement.9 If no exceptions are filed as provided by Sec.102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules, be adopted by theBoard and, all objections to them shall be deemed waived for all pur-poses(b) Post at its facility located in Brooklyn,New York,copies,of the attached notice marked"Appendix."10Copies of the notice,on formsprovidedby the RegionalDirector for Region 29, after being signed by the Re-spondent's authorized representative,.shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by' the Respond-ent to ensure that the notices are not altered,defaced, orcovered by any,other material(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER ORDERED that the complaint is herebydismissed insofar as it alleges unfair labor practices notspecifically found herem.10 If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted by Order of theNation-alLaborRelations Board" shall read "Posted Pursuant to a Judgment ofthe UnitedStates Courtof AppealsEnforcing in Order of the NationalLaborRelations Board."--APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT withdraw recognition of and refuse torecognize and bargaincollectively' with' Shopmen's LocalUnion No. 455, International Association of Bridge,Structural and Ornamental Iron Workers,AFL-CIO asthe exclusive bargaining representative of our employeesin the bargaining unit described below.WE WILL NOTin any like or related manner interferewith,restrain,or coerce our employees in the exercise oftheir rights guaranteed under Section7 of the Act.WE WILL recognize and, on request,bargainwithShopmen's Local Union No. 455, International Associa-tion of Bridge,Structural and Ornamental Iron Workers,AFL-CIO,as the exclusive representative' of our em-ployees in the appropriate unit described below with re-spect to wages, hours, and other terms and conditions ofemployment and if an understanding is reached,embodysuch understanding in a signed written agreement. Theappropriate unit is:All production and maintenance employees of theRespondent,including plant clerical employees, em-ployed'at its plant, exclusive of office clerical em-ployees, guards and supervisors as defined in theAct.ACHILLES CONSTRUCTION CO., INC.